UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYN ABRAHAM,

                          Plaintiff,
                                                     17 Civ. 5429 (KPF)
                   -v.-
                                                            ORDER
ABBY LEIGH, et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court has received and reviewed Plaintiff’s counseled July 6, 2021

submission (Dkt. #652) seeking relief from the Court’s October 21, 2020 Order

(see Dkt. #583). Plaintiff’s motion proceeds from a misperception of the factual

predicates underlying the Court’s October 2020 Order. Specifically, Plaintiff’s

recently retained counsel overlooks an extensive history of misstatements made

by Plaintiff regarding her prior counsel — and, even more concerning to the

Court, Plaintiff’s documented histories of disclosing sensitive and irrelevant

personal information about her prior counsel, and of advancing spurious

arguments (or rank speculation) regarding her former counsel. Because the

Court could not identify a need, other than Plaintiff’s vindictiveness, for the

introduction of this information, the Court issued the October 2020 Order

requiring Plaintiff to seek leave of Court before introducing information or

making arguments regarding Ms. Kerwick, Ms. Wiss, Wiss & Partners, and/or

Plaintiff’s relationship with the aforementioned parties.

      According to Plaintiff’s recently retained counsel, he must include

information regarding Ms. Kerwick, Ms. Wiss, and Wiss & Partners in order to
advance certain arguments in support of Plaintiff’s anticipated motion to

amend. The Court will accept Plaintiff’s counsel’s representations and will

grant Plaintiff leave to submit information regarding Plaintiff’s prior counsel in

connection with her anticipated motion to amend. Plaintiff and her counsel are

both warned that the Court will not countenance the submission of personal

information solely to embarrass or harass Plaintiff’s prior counsel, and will

consider such a submission a violation of the Court’s October 2020 Order.

Additionally, in granting Plaintiff leave to submit information about her former

counsel in support of her anticipated motion to amend, the Court does not

agree with Plaintiff’s counsel’s characterization of the legal validity of the

October 2020 Order, which Order was necessitated by Plaintiff’s extensive prior

misconduct in this case. (See Dkt. #583 (“Given the number and the tenor of

Plaintiff’s submissions in recent months — in particular, their increasing

attenuation from the relevant issues in this case, the record, and the truth —

the Court is even more convinced that it must exercise this inherent power in

order to prevent Plaintiff from clogging the Court’s docket with sensitive,

irrelevant, and possibly false information about Plaintiff’s former counsel.”)).

The Clerk of Court is directed to terminate the motion pending at docket entry

652.

       SO ORDERED.

Dated:       July 8, 2021
             New York, New York               __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge



                                          2
